

EXHIBIT 10.07


DSL.net, Inc.
50 Barnes Park North, Suite 104
Wallingford, CT 06492


June 2, 2006


Mr. David F. Struwas
Chief Executive Officer
DSL.net, Inc.
50 Barnes Park Road North, Suite 104
Wallingford, CT 06492


Dear Mr. Struwas:


This letter agreement (this “Agreement”) is being entered into between you and
DSL.net, Inc., a Delaware corporation (the “Company”), in connection with
certain stock options granted to you pursuant to the Company’s qualified stock
option plans, including its Amended & Restated 2001 Stock Option and Incentive
Plan (the “Plans”).
 
1.  Background. On May 17, 2006, the Board of Directors of the Company,
including those directors constituting all of the members of the Board’s
Compensation Committee (the “Board”), determined to fully accelerate (effective
as of the Effective Date, as hereinafter defined) the vesting of each otherwise
unvested stock option under the Plans outstanding immediately preceding the
Effective Date and held by a then-current option holder. The foregoing Board
action was effected in order to ease the Company’s accounting burden resulting
from the impact of the Company’s adoption and compliance with SFAS 123R, in
recognition of the fact that the overwhelming majority of the Company’s
outstanding stock options are at exercise prices well above the highest reported
market price of the Company’s common stock over the past several fiscal
quarters, and not with the design of providing any potential short-term windfall
for any option holder. For purposes of determining the acceleration date for the
vesting of otherwise unvested options under the Plans, the Board determined that
the “Effective Date” be defined as the date, if any, that the Company enters
into agreements providing for 3-month extensions of the respective maturity
dates of the Company’s notes owing to Laurus Master Fund, Ltd., DunKnight
Telecom Partners LLC and Knight Vision Foundation, the Company’s current senior
secured lenders. The Company entered into such agreements as of June 2, 2006
and, accordingly, the Effective Date, for purposes of this Agreement, is June 2,
2006.


In the case of the acceleration of any unvested options as of the date
immediately preceding the Effective Date held by any director or “executive
officer” of the Company for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended, that have an exercise price at or below $0.06 per
share, the Board conditioned such acceleration upon such individuals’ signing
and delivering an agreement pursuant to which he or she
 
 
1

--------------------------------------------------------------------------------

 
agrees to refrain from selling, transferring, pledging, or otherwise disposing
of any shares acquired upon the exercise of options so accelerated until the
earliest of:
 
(i) the date on which the exercise would have been permitted under the
applicable accelerated options’ pre-acceleration vesting terms;


(ii) in the case of an executive officer, the day after the executive officer’s
last day of employment with the Company, if such employment ceased for any
reason other than “cause” or the executive officer’s voluntary resignation for
any reason other than “good reason,” each as defined under the Plans or an
applicable agreement between the Company and such individual (and in the case of
a director, the day after the director ceased serving on the Company’s Board as
a result of the Company’s stockholders not re-electing such individual to the
Board at a meeting convened for the purpose of electing directors, including
such director);


(iii) the occurrence of a “change in control” of the Company as defined in any
agreement between the Company and the executive officer or director, but only to
the extent the accelerated options, absent this acceleration, would have
otherwise been accelerated under the terms of such an agreement; and


(iv) one (1) year from the Effective Date.


The earliest of the foregoing dates that occurs shall be referred to herein as
the “Release Date.” This Agreement is presented for your signature in order to
satisfy the foregoing conditions.


2.  Lock-up Agreement. In consideration of the acceleration of the vesting on
the Effective Date of your unvested options outstanding and held by you as of
the date immediately preceding the Effective Date that are exercisable at or
below $0.06 per share, you agree to refrain from selling, transferring,
pledging, or otherwise disposing of any shares acquired upon the exercise of any
such accelerated options until the Release Date applicable to such shares. For
avoidance of doubt, and without limiting any other provisions herein, the
parties acknowledge and agree that the restrictions in this Agreement apply, at
a minimum, to those options granted to you under your respective option
agreements dated November 3, 2005 and January 4, 2006 that remained unvested
immediately preceding the Effective Date.
 
3.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.

 

 
 
2

--------------------------------------------------------------------------------

 


If this Agreement correctly sets forth our agreement on the subject matter
hereof, please confirm your agreement by signing and returning the enclosed copy
of this Agreement to the Company.
 
 

                Sincerely,                
By order of the Board of Directors,
                DSL.NET, INC.  
   
   
    /s/ Marc R. Esterman  

--------------------------------------------------------------------------------

Name:   Marc R. Esterman   Title:     S.V.P. - Corporate Affairs, General
Counsel & Secretary

 
 






I, the undersigned, acknowledge my receipt and understanding of this Agreement,
and agree with the foregoing terms and conditions.
 
 
 

        /s/  David F. Struwas      

--------------------------------------------------------------------------------

Name: David F. Struwas
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 